Citation Nr: 1709412	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for a skin disability, claimed as tinea cruris. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971. The Veteran served in Vietnam and was awarded a Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in April 2007 and February 2008. 

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in January 2010, at which the TDIU issue was raised. A transcript of the hearing was prepared and associated with the claims file. 

In April 2011, the Board initially remanded the above-captioned claims, and the Board again remanded this matter in April 2014 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued in January 2016, which continued to deny service connection for hypertension and continued a noncompensable rating for tinea cruris.

A February 2016 rating decision granted TDIU. Because the Veteran was granted the benefit he sought in regard to his TDIU claim and he has not filed a notice of disagreement, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

1. Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and hypertension did not manifest within one year of the Veteran's discharge from service. 
 
2. Hypertension is not caused or aggravated by a service-connected disease or injury.

3. For the entire appeal period, the service-connected skin disability, claimed as tinea cruris, is shown to have affected less than five percent of the entire body area, no more than topical therapy has been required during the past 12 months, and no scarring was noted.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the Veteran's active duty service and is not presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. Hypertension is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

3. For the entire appeal period, the criteria for an initial compensable rating for service-connected tinea cruris, or any other skin disability, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Codes 7806 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7813, 7801, 7802, 7803, 7804, 7805 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its April 2014 remand directives. Additional treatment records were obtained. VA provided additional medical opinions in regard to the Veteran's hypertension claim in September 2014 and July 2015. The July 2015 examination addressed the favorable evidence provided by the Veteran and provided an adequate medical opinion as to the etiology of the Veteran's hypertension. VA provided new skin examinations in September 2014 and September 2015. These examinations were in warmer months when the Veteran's symptoms were more likely to be severe, and after a review of the entire file, the September 2015 examiner addressed the diagnostic criteria used in Diagnostic Codes 7806, 7813, and 7801-7805 and accounted for the Veteran's symptoms when they were likely at their most active.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

2. Service Connection for Hypertension

A. Veteran's Contentions

The Veteran claims entitlement to service connection for his hypertension. The Veteran claims this disability is secondary to PTSD. The Veteran does not contend these injuries are directly connected to service. However, the Board will consider the possibility these disabilities are directly connected to service.

The Veteran testified at his January 2010 hearing that he believes his anxiety, tension, and other symptoms associated with PTSD caused his hypertension. In January 2010, a doctor submitted a letter on behalf of the Veteran stating, "It is a well known fact that stress can be a contributing factor in hypertension and its management." Furthermore, in February 2010, the Veteran submitted articles suggesting a connection between PTSD and hypertension.

The Board notes the Veteran is currently service connected for PTSD.

B. Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Veteran's hypertension condition is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334. In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

C. Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case. Ultimately, service connection must be denied because a preponderance of the credible and competent evidence of record weighs unfavorably against the claim. The reasons and bases resulting in this determination follow.

(i) Direct Service Connection

The Veteran was first diagnosed with hypertension in 1984. This diagnosis is continually noted through treatment records after 1984. Thus, the requirement for a current disability has been met. 

However, the service treatment records are silent in regard to any hypertension while in service. For example, on the October 1971 separation examination, his blood pressure was reported as 120/76. In the corresponding report of medical history, the Veteran specifically denied ever having high or low blood pressure. The Veteran does not provide evidence to suggest hypertension was present during service. Absent an in-service injury or disease, direct service connection must be denied.

(ii) Chronicity/Continuity

Cardiovascular renal disease, including hypertension, is considered to be a chronic disease under 38 C.F.R. § 3.309(a). The Veteran did not receive a diagnosis of hypertension until 1984, over 10 years after the Veteran was discharged from service. As a result, there is no presumption the Veteran's hypertension is service-connected under 38 C.F.R. § 3.307(a).

In regard to the continuity of symptomatology since service, as noted above, the Veteran was not diagnosed with hypertension until more than 10 years after discharge from service. The Veteran does contend he has experienced symptoms of PTSD since service, but he does not contend, and the record does not reflect, he experienced symptoms of hypertension prior to the 1984 diagnosis. The Board finds there is no continuity of symptomatology between any disease or injury noted in service and the Veteran's current hypertension.

(iii) Secondary Service Connection

The Veteran contends his service-connected PTSD symptoms, including tension and anxiety, caused or aggravated his hypertension. A doctor, in January 2010, submitted a letter on the Veteran's behalf indicating "[i]t is a well known fact that stress can be a contributing factor in hypertension and its management." While the Board finds a doctor is competent to make such a statement and has no reason to doubt the doctor's credibility, the Board finds this particular statement is not highly probative because the letter does not provide any rationale for its assertion, nor does the doctor provide any indication his statement considers the Veteran's disability specifically. Further, the use of "can be a contributing factor" is too speculative to be of significant probative weight. Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (a medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data).

The Veteran, in February 2010, submitted medical articles suggesting a link between hypertension and PTSD. In the first article, a doctor writes, "Studies have shown that people with PTSD are at an increased risk for . . . hypertension."  In another article a doctor writes, "Anxiety doesn't cause long-term high blood pressure (hypertension). But episodes of anxiety can cause dramatic, temporary spikes in your blood pressure." Finally, the last article submitted by the Veteran suggests "some medications to treat anxiety . . . also can increase your blood pressure." While the Board does not have any reason to question the competency or credibility of these articles, the Board finds they are not highly probative in this case. The first article is not highly probative because it only suggests there can be a link between PTSD and hypertension, not that there is a definitive link between the two disabilities, and furthermore, it does not address this particular Veteran's claim. The Board finds the second article is not highly probative because it contends anxiety would only cause temporary spikes in blood pressure. It does not contend that anxiety would cause a permanent disability. Finally, the last article is not highly probative because it only contends that some medications can cause hypertension, not that they definitively will cause high blood pressure in all cases. Furthermore, there is no contention by VA examiners or any other medical records to suggest any medications prescribed for the Veteran's PTSD have caused high blood pressure.

The July 2015 VA Medical opinion is more probative and weighs against a finding that the Veteran's hypertension is caused or worsened by the Veteran's PTSD. After a review of the Veteran's claims file, the VA examiner opined it was less likely than not that the Veteran's hypertension was related to the Veteran's service-connected PTSD. The examiner acknowledged that stress can be a contributing factor to hypertension; however, the examiner also noted a medical study showing there are many other factors, including family history, high sodium diets, excess alcohol, the use of decongestants and anti-inflammatory medications, and ethnicity, which can also create an increased risk of hypertension. Overview of Hypertension in Adults, UpToDate, Jan Basile, MD and Michael Block, MD (November 18, 2014). Finally, the examiner determined that while PTSD may be one risk factor, the Veteran's other risk factors, including ethnicity, a family history of hypertension (father and several siblings), and a documented history of ibuprofen use are more likely the cause of the Veteran's hypertension. This examiner provided a detailed rationale for his opinion, which includedcitation to supporting medical literature and the Veteran's medical history.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.

3. Increased Rating for Skin Disability

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran generally contends that the severity of his skin disability, claimed as tinea cruris, warrants a compensable rating.

The Veteran's service-connected skin disability is rated under Diagnostic Code 7806, which provides for a  noncompensable rating whether there is evidence of a skin condition which affects less than five percent of the entire body or less than five percent of exposed areas, and; no more than topical therapy required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when there is evidence of a skin condition which affects at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. Id. 

A 30 percent rating is assigned when there is evidence of a skin condition which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past         12-month period. Id.

A 60 percent rating is assigned when there is evidence of a skin condition which affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressant drugs required during the past 12-month period. Id. 

The Board finds that for the period of the appeal a compensable rating is not warranted for tinea cruris. The evidence of record shows that the service-connected tinea cruris does not require more than topical therapy during the past 12-month period and affects less than five percent of the entire body.

The Veteran underwent six VA examinations to evaluate his skin disability between December 2007 and September 2015. At each of these evaluations, the examiner found the Veteran's tinea cruris covered less than five percent of the entire body. Furthermore, the Veteran continuously reported he had not treated the tinea cruris with anything other than topical anti-fungal powders and creams two to three times a day during flare-ups. The Veteran reported those treatments would alleviate the discomfort, though they would not completely get rid of the rash and itching.

The Veteran reported at his VA examinations that he would often experience flare-ups during the warmer months, and these flare-ups caused severe itching and burning along with dry and scaly patches, particularly in his groin area. Despite the numerous examinations, the Veteran was never experiencing a flare-up at the time of the examination. However, the most recent exam in September 2015 was during a warmer month, and the examiner did note hyperpigmentation consistent with a chronic, recurring tinea cruris.

Dermatitis or eczema can also be rated as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability. Id. The Board notes these diagnostic codes were amended on October 23, 2008. However, because the Veteran filed his claim prior to October 23, 2008 and the Veteran has not requested consideration under the amended criteria, the Board will review the Veteran's disability under these Diagnostic Codes as they existed at the time his claim was filed. Diagnostic Codes 7801-7805 all require the Veteran to have some degree of scarring. In this case, every VA examination between December 2007 and September 2015 indicates the Veteran's skin disability has not resulted in scarring. As such, Diagnostic Codes 7801-7805 are not applicable in this case.

The Board finds that for the period of the appeal, the service-connected tinea cruris does not meet the criteria for a compensable rating under Diagnostic Code 7806. The evidence of record shows that the service-connected skin disability affects less than five percent of the total area, even when factoring in a flare-up. Furthermore, the evidence of record does not show anything other than topical treatments, including anti-fungal powders and cream, were used to treat the skin disability over the previous 12-month period.

Thus, the Board finds that for the time period of the appeal, the disability picture for the service-connected skin disability more closely approximates a noncompensable rating under the provision of Diagnostic Code 7806, since the disability does not require more than topical treatment, affects less than five percent of the total body area, and has not resulted in scarring that would result in a compensable rating under Diagnostic Codes 7801-7805.

A higher rating is not warranted under any diagnostic code. To that end, the evidence does not reflect a skin disability, which affects more than five percent of the entire body, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period; or a skin rash that more nearly approximates the scarring required by Diagnostic Codes 7801-7805.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. Thus, the claim must be denied.

The Board has considered whether staged ratings under Hart v. Mansfield are appropriate for the Veteran's service-connected tinea cruris; however, the Board finds his symptomatology has demonstrated impairment which, at most, results in affected areas less than five percent of the entire body and systemic therapies have not been required over the past 12-month period. Hart, 21 Vet. App. at 505. Therefore, assigning a staged rating for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the severity and symptomatology of the Veteran's skin disability with the established criteria reasonably describe the Veteran's disability and symptomatology. Again, the Veteran was examined six times over an eight-year period and was found to have a skin disability that coveres less than five percent of the entire body. As a result, the Board finds the Veteran's skin disability is fully addressed by the rating criteria under which it is currently evaluated.
ORDER

Entitlement to service connection for hypertension on a direct basis and as secondary to PTSD is denied. 

Entitlement to an initial compensable rating for a skin disability, claimed as tinea cruris, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


